Exhibit 10.2

     
(COMERICA LOGO) [c07952c0795201.gif]
  Amendment to Revolving Credit Note

This Amendment to Note (“Amendment”), made, delivered, and effective as of
October 31, 2010, by and between ARCADIA SERVICES, INC., a Michigan corporation,
ARCADIA HEALTH SERVICES, INC., a Michigan corporation, GRAYROSE, INC., a
Michigan corporation, ARCADIA HEALTH SERVICES OF MICHIGAN, INC., a Michigan
corporation and ARCADIA EMPLOYEE SERVICES, INC., a Michigan corporation
(individually each a “Borrower” and collectively, the “Borrowers”) and COMERICA
BANK (“Bank”).
WHEREAS, Borrowers and Bank are parties to that certain Revolving Credit Note in
the original principal amount of Fourteen Million Dollars ($14,000,000.00) dated
July 13, 2009 (“Note”); and
WHEREAS, Bank and Borrowers desire to amend the Note as set forth below;
NOW, THEREFORE, in consideration of the premises and the mutual promises
contained in this Amendment, Borrowers and Bank agree as follows:

1.  
The reference to “Fourteen Dollars” in the first paragraph of the Note is hereby
amended to read “Fourteen Million Dollars”.
  2.  
The Maturity Date of the Note is now April 1, 2012.
  3.  
The face amount of the Note is hereby decreased to Eleven Million Dollars
($11,000,000.00).
  4.  
Borrowers are responsible for all costs incurred by Bank, including without
limit reasonable attorney fees, with regard to the preparation and execution of
this Amendment and any document executed in favor of Bank, and/or delivered to
Bank, by Companies in connection with this Amendment.
  5.  
The execution of this Amendment shall not be deemed to be a waiver of any
Default or Event of Default.
  6.  
All the terms used in this Amendment which are defined in the Note shall have
the same meaning as used in the Note, unless otherwise defined in this
Amendment.
  7.  
Each Borrower waives, discharges, and forever releases Bank, Bank’s employees,
officers, directors, attorneys, stockholders, and their successors and assigns,
from and of any and all claims, causes of action, allegations or assertions that
such Borrower has or may have had at any time up through and including the date
of this Amendment, against any or all of the foregoing, regardless of whether
any such claims, causes of action, allegations or assertions are known to such
Borrower or whether any such claims, causes of action, allegations or assertions
arose as result of Bank’s actions or omissions in connection with the Note, or
any amendments, extensions or modifications thereto, or Bank’s administration of
the debt evidenced by the Note or otherwise.
  8.  
This Amendment is not an agreement to any further or other amendment of the
Note.
  9.  
Each Borrower expressly acknowledges and agrees that except as expressly amended
in this Amendment, the Note, as amended, remains in full force and effect and is
ratified, confirmed and restated.

[Remainder of Page Intentionally Left Blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date set forth above.

                      ARCADIA SERVICES, INC.       COMERICA BANK    
 
                   
By:
Its:
  /s/ Matthew Middendorf
 
Treasurer       By:
Its:   /s/ Jeffrey S. Pitts
 
Vice President    
 
                    ARCADIA HEALTH SERVICES OF MICHIGAN, INC.                
 
                   
By:
Its:
  /s/ Matthew Middendorf
 
Treasurer                
 
                    ARCADIA EMPLOYEE SERVICES INC.                
 
                   
By:
Its:
  /s/ Matthew Middendorf
 
Treasurer                
 
                    GRAYROSE INC.                
 
                   
By:
Its:
  /s/ Matthew Middendorf
 
Treasurer                
 
                    ARCADIA HEALTH SERVICES INC.                
 
                   
By:
Its:
  /s/ Matthew Middendorf
 
Treasurer                

 

2